t c memo united_states tax_court john craig schuller petitioner v commissioner of internal revenue respondent docket nos filed date john craig schuller pro_se blaine charles holiday for respondent memorandum findings_of_fact and opinion kerrigan judge in these consolidated cases respondent determined deficiencies and penalties with respect to petitioner’s federal_income_tax as follows year deficiency dollar_figure big_number penalty sec_6662 --- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for our consideration are whether petitioner’s pension and annuity income for tax years and of dollar_figure and dollar_figure respectively should be included in gross_income whether petitioner is entitled to claim deductions for alimony for tax years and of dollar_figure and dollar_figure respectively and if so whether petitioner has additional pension income equal to those amounts and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for tax_year findings_of_fact some of the facts are stipulated and are so found petitioner resided in california when he filed the petitions in petitioner enlisted in the air force and was initially stationed at lackland air force base in san antonio texas petitioner married myrna lenore schuller on date petitioner resided in texas until when he moved to new mexico he moved back to texas in and remained there until when he returned to new mexico in petitioner retired from the air force petitioner and myrna schuller divorced in in bexar county texas petitioner did not appear at the bexar county court hearing instead he made a special appearance to dispute the bexar county court’s jurisdiction as a result of petitioner’s failure to appear the divorce was a default decree and the court awarded petitioner’s former wife of petitioner’s air force retirement pay as her sole and separate_property petitioner contested the divorce decree and did not pay any portion of his air force retirement pay to his former wife until when the defense finance and accounting service dfas began distributing of petitioner’s air force retirement pay directly to his former wife and to petitioner for tax years and dfas distributed dollar_figure and dollar_figure respectively to petitioner and dollar_figure and dollar_figure respectively to petitioner’s former wife dfas issued to petitioner forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for tax years and which show taxable_distributions to petitioner of dollar_figure and dollar_figure respectively on his tax returns for tax years and petitioner reported pension and annuity income of dollar_figure and dollar_figure respectively petitioner reported these pension and annuity amounts as nontaxable income petitioner claimed alimony deductions of dollar_figure and dollar_figure respectively in the notice_of_deficiency for tax_year respondent included dollar_figure in income and disallowed a claimed alimony deduction of dollar_figure in the notice_of_deficiency for tax_year respondent included dollar_figure in income disallowed a claimed alimony deduction of dollar_figure and determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 respondent did not include in income dollar_figure of pension and annuity income reported as nontaxable on the return opinion the commissioner’s determinations are presumed correct and generally the taxpayer bears the burden to prove that the deficiencies are incorrect rule a 290_us_111 petitioner does not contend that the burden_of_proof should be shifted to respondent under sec_7491 and the record does not suggest any basis for a shift i pension payments sec_61 provides g ross income means all income from whatever source derived including but not limited to the following items pensions petitioner contends that military retired pay is not a pension and is not taxable as pension income at trial petitioner cited department of defense financial management dodfm regulation 14-r volume 7b chapter paragraph promulgated in date dodfm regulation para dodfm regulation para states that t he designated agent cannot honor awards based on the value of what has accrued because military retired pay does not accrue over time military retired pay is not a pension rather it is a statutory entitlement computed at the time the member retires and it is based on the member’s rank and total years_of_service at the time of retirement in date dodfm regulation para was replaced by dodfm regulation 14-r volume 7b chapter paragraph the purpose of dodfm regulation para and the accompanying dodfm regulations is not to address the tax treatment of military benefits rather their purpose is to explain to former spouses how to apply for payments from military retired pay see dep’t of def fin mgmt reg 14-r vol 7b ch para date for instance dodfm regulation para explains how military retired pay works and how it is different from a typical pension eg there is no accrued amount to distribute between spouses for military retired pay the dodfm regulations implement the uniformed_services former spouses’ protection act usfspa u s c sec the usfspa was enacted to address issues that arise when a member of the military divorces the purpose of the usfspa is not to address the tax treatment of military benefits rather its purpose is to permit federal state and certain other courts to consider military retired pay when fixing property rights between parties to a divorce dissolution annulment or legal_separation s rept no pincite u s c c a n petitioner’s reliance on the dodfm regulations and the usfspa therefore is incorrect pension and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law sec_1_61-11 income_tax regs see also sec_1_61-2 income_tax regs there is no law which excludes military retired pay from income in fact dfas issues form r which specifically provides the taxable_amount of military retired pay to military retirees and former spouses receiving military retired pay the court has held that a military retirement pension like other pensions is simply a right to receive a future income stream from the retiree’s employer eatinger v commissioner tcmemo_1990_310 tax ct memo lexis at the court has further held that we would not agree with the position that military retired pay is not a pension within the meaning of sec_61 see pfister v commissioner tcmemo_2002_198 aff’d 359_f3d_352 4th cir weir v commissioner tcmemo_2001_184 petitioner’s pension amount is equal only to the payments he received from dfas and does not include an additional pension amount equal to the payments made to his former wife accordingly we hold that the military retired pay of dollar_figure and dollar_figure that petitioner received for tax years and respectively is gross_income ii alimony deduction sec_215 allows a deduction of an amount equal to the alimony or separate_maintenance payments paid during such individual’s tax_year in order to qualify as alimony the payments must meet the specifications of sec_71 sec_215 sec_71 provides in pertinent part as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse transfers of property including a debt_instrument of a third party or an annuity_contract do not qualify as alimony or separate_maintenance payments sec_1 1t b q a-5 temporary income_tax regs fed reg date before the enactment of the usfspa former spouses had no right to receive a portion of a member’s military retired pay see 453_us_210 the usfspa was enacted to allow courts to award spouses and former spouses an interest in a member’s military retired pay see s rept no supra pincite u s c c a n pincite in general the usfspa u s c sec c provides that a court may treat disposable retired pay payable to a member either as property solely of the member or as property of the member and his spouse in accordance with the law of the jurisdiction of such court the usfspa specifically allows state courts to treat military retired pay either as the property solely of the member or as the property of the member and his spouse s rept no supra pincite u s c c a n pincite see also pfister v commissioner tcmemo_2002_198 petitioner contends that the payments made to his former spouse are alimony and that his position is consistent with 129_tc_92 in proctor we held that a taxpayer’s military retired pay payments to a former spouse met the specifications of sec_71 and were deductible pursuant to sec_215 id pincite the facts in these cases differ from those of proctor the divorce decree in proctor required the taxpayer to pay his former spouse of his military retired pay and the taxpayer made payments directly to his former spouse id pincite- in these cases the bexar county court issued a default decree which awarded of petitioner’s military retired pay to his former wife as her sole and separate property petitioner contested the divorce and made no payments to his former wife in dfas began distributing of petitioner’s military retired pay to his former spouse petitioner testified that he did not make cash payments to his former wife in and and that dfas made payments to his former wife because dfas made payments directly to petitioner’s former wife and these payments were not owed by dfas to petitioner or otherwise includible in his income these payments are not alimony and cannot be deducted pursuant to sec_215 iii accuracy-related_penalty respondent determined that petitioner was liable for the accuracy-related_penalty pursuant to sec_6662 for tax_year sec_6662 adds to a tax of any underpayment attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or any substantial_understatement_of_income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to a given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs sec_6662 defines substantial_understatement generally an understatement is the excess of tax required to be shown on the return less the amount of tax actually shown on the return sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds the greater of dollar_figure or of tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs the commissioner bears the burden of production with respect to this penalty sec_7491 this burden is satisfied if the commissioner comes forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 the notice_of_deficiency for tax_year shows dollar_figure as the total_tax that petitioner should have shown on his tax_return petitioner showed dollar_figure petitioner therefore understated his income_tax for by dollar_figure which exceeds both dollar_figure and of income of the tax required to be shown on the return respondent has met the burden of producing evidence showing that petitioner is liable for the accuracy-related_penalty once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite the taxpayer bears the burden of both production and proof regarding exceptions to the substantial_understatement_penalty and the commissioner need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions higbee v commissioner t c pincite see also brown v commissioner tcmemo_2011_83 aff’d 693_f3d_765 7th cir petitioner has not satisfied his burden to show he is not liable for the penalty if there is substantial_authority for the taxpayer’s treatment of an item on the return the tax attributable to that item is not included in the understatement sec_6662 sec_1_6662-4 income_tax regs there is substantial_authority for the taxpayer’s treatment of an item if substantial_authority exists either when the taxpayer files the return or on the last day of the tax_year to which the return relates sec_1_6662-4 income_tax regs petitioner cites dodfm regulation para dodfm regulation para does not provide substantial_authority for petitioner’s position because it is not a well-reasoned construction of the applicable statutory provision sec_1_6662-4 income_tax regs the dodfm regulations apply to the implementation of the usfspa and not to the implementation of sec_71 and sec_213 moreover dodfm regulation para does not apply for the year at issue because it was not in effect for judicial opinions can be substantial_authority for a taxpayer’s position sec_1_6662-4 income_tax regs petitioner relies on proctor but as discussed above proctor is distinguishable from these cases because the taxpayer in that case made payments directly to his former spouse if a taxpayer had reasonable_cause for and acted in good_faith regarding part of the underpayment no penalty is imposed on that part see sec_6664 sec_1_6664-4 income_tax regs petitioner contends that he believed that military retired pay was not a pension and that the payments made to his former wife were alimony an important factor for demonstrating reasonable_cause and good_faith is the extent of the taxpayer’s effort to determine the proper tax_liability sec_1 b income_tax regs petitioner testified that he received a form 1099-misc miscellaneous income for tax_year for military retired pay of dollar_figure and that the form 1099-misc did not include any payments made to his former spouse petitioner however received a form 1099-r which specifically provided the amount of petitioner’s military retired pay includible in petitioner’s taxable_income consistent with our holding petitioner did not explain what efforts he took to determine the proper tax_liability at the time of filing his tax_return we hold that petitioner is liable for the substantial_understatement_penalty under sec_6662 and b we need not address the applicability of the penalty on the grounds of negligence or disregard of rules or regulations within the meaning of sec_6662 for see sec_1_6662-2 income_tax regs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered for respondent
